Citation Nr: 0125051	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  99-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating decision by the 
Boston, Massachusetts, regional office (RO) of the Department 
of Veterans' Affairs (VA) which denied entitlement to service 
connection for PTSD. 

A review of the record shows that prior to the rating 
decision on appeal, the veteran was denied service connection 
for PTSD by the Board on several previous occasions.  In a 
February 1996 decision the Board found that new and material 
evidence had been submitted in order to reopen the veteran's 
claim, and remanded the issue to the RO for additional 
development.  In November 1997 the veteran informed the RO 
that he was withdrawing his claim for service connection for 
PTSD.  He reopened his claim in January 1998.  Accordingly, 
the issue is as stated on the title page of this decision.  

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in March 2001.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The PTSD is of service origin  


CONCLUSION OF LAW

The veteran's PTSD was incurred during active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001) § 5107); 38 C.F.R. 
§§  3.102, 3.304 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In the present case, the RO has not has the opportunity to 
review the veteran's claim in conjunction with the VCAA and 
implementing regulations.  However, the evidence shows that 
the veteran has been informed of the requirements necessary 
to establish his claim.  Also, all pertinent evidence has 
been obtained.  Also, a VA examination and hearing were 
conducted during the course of the appeal.  Accordingly, the 
Board concludes that the requirements of VCAA and the 
implementing regulations have been met and the appellant is 
not prejudiced by this decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

A review of the service medical records reveals no complaint 
or finding pertaining to a psychiatric disorder.  The 
veteran's personnel records show that he served in Vietnam 
from June 1970 to January 1972.  During this period his 
primary duty was a storage specialist.  It was reported that 
he was involved in one unnamed campaign.  He received no 
awards or decorations indicative of combat.  He was assigned 
to the 855th General Supply Co., USA depot-ING, 625th S&S Co., 
and apparently the 148th S&S Co.

The veteran was hospitalized at a VA facility in September 
1973 for psychiatric problems.  At that time the veteran 
complained of people talking about him.    He reported 
feeling down since his discharge from Vietnam 20 months ago.  
He was depressed and extremely anxious.  The final diagnoses 
were questionable acute psychotic reaction and sociopathic 
personality disorder.  A VA psychiatric examination was 
conducted in August 1976.  The diagnosis was anxiety reaction 
with depressive features.  Subsequently he received treatment 
at a VA facility for several problems, including psychiatric 
complaints.

A VA psychiatric examination was conducted in March 1982.  At 
that time he reported that he worked for three months in 
graves registration in Vietnam picking up dead bodies.  He 
stated that while inVietnam someone took water out of his 
flask and he flipped out and started choking him.  He gave a 
history of alcohol and drug abuse.  The diagnoses were 
generalized anxiety disorder with dysthymic features and a 
history of alcohol abuse.

A hearing was conducted before the Board sitting at 
Washington, D.C. in September 1982.  At that time the veteran 
indicated that while in Vietnam he worked in graves 
registration for three to five months.  He stated that he 
engaged the enemy and killed three of them.  

The veteran received treatment at a VA mental health clinic 
during 1983 and 1984.  When evaluated in August 1983 he 
stated that his Vietnam experiences were problematic.  He 
stated that he served behind the lines of combat identifying 
and tagging bodies for shipment home.  The assessment 
included questionable PTSD.  Durnig1984 PTSD was diagnosed.

Of record is a January 1985 statement from a private social 
worker which is to the effect that the veteran had been 
receiving treatment for PTSD since August 1981.  His 
responsibility in Vietnam was bagging bodies to be shipped 
home.  

A private psychological evaluation was conducted in May 1993.  
At that time it was reported that his anxiety problems had 
been present since he returned from Vietnam.  He served two 
tours in Grave Registration bagging dead soldiers.  The 
assessment was moderate to severe PTSD.  

Received in October 1993 was a statement from the veteran's 
brother-in-law, which is to the effect that when 
corresponding with the veteran he used a graves registration 
company address.  Also when he was in Vietnam he visited the 
veteran for 3 days in May 1971, prior to going on R&R.  At 
that time the veteran stated that he wanted to transfer out 
of grave registration.  

Also received in October 1993 was a statement from the 
veteran's brother which is to the effect that when he wrote 
to the veteran the address included the initials GR.  He also 
stated that in numerous conversations, the veteran discussed 
his duties in grave registration.

A hearing was conducted at the RO in October 1993.  At that 
time the veteran testified that he was trained in supply.  He 
never worked at the job when stationed in Vietnam.  He 
testified that he was assigned to the 148th S&S Co. at Phu 
Bai.  This unit was like a combat support unit.  He stated 
that he was in grave registration during this period.  

An August 1998 VA PTSD examination reiterated the veteran's 
history of his Vietnam service.  The examiner noted that he 
was able to observe the veteran's affect and emotions, as he 
talked about his work in grave registration.  The examiner 
made particular note that the veteran's affect, as he 
described his work, was utterly and entirely consistent with 
what might be expected.  The examiner stated that he had no 
doubts whatever that the veteran actually performed the 
functions he had claimed to for grave registration and that 
the veracity and truthfulness of the veteran was 
unquestioned.  The veteran described having to deal with 
bodies of both Vietnamese and Americans.  

The veteran put the bodies on the table and hosed them down 
to remove blood, leaves, and mud off of them.  He watched 
these items go down the drains.  He then stated that the 
bodies were toe-tagged, if they had toes left, and then were 
put in a heavy-duty body bag.  He described a relatively 
small room with a slanted marble floor and a drain and a 
metal table.  The bodies were put on a stretcher and then a 
cooler, three on each side.  The veteran initially approached 
this task with horror but quickly became incredibly numb.  He 
remained numb for some time.  The veteran then described a 
terrible memory of a Vietnamese woman coming in with her 
son's name to find out if he had been killed.  He described 
this with tears in his eyes.  He brought her out to the 
cooler and unzipped the bag, as she collapsed.  The veteran 
stated that he had to be desensitized or else you would go 
mad.  He did not deal with the reality of the situation until 
that moment.  He just hugged her.  Following the examination, 
the diagnosis was chronic PTSD of profound severity

In December 1998 letter, in response to a request by the RO, 
the United States Armed Services Center for Research of Unit 
Records (formerly the Army Center for Research of Unit 
Records) indicated that they were unable to verify the 
veteran's assignment to graves registration. 

The veteran testified at a hearing that was held before the 
undersigned member of the Board sitting at Boston, 
Massachusetts in March 2001.  The veteran testified that 
after his duty on grave registration it was time for his 
discharge.  The veteran stated that he begged the personnel 
officer to put down something else as his duty assignment 
other than "ghoul", since he thought that grave registration 
would make it impossible for him to get a job once he was 
released from the service.  

II. ANALYSIS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).
In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304.

Wherethe VA determines that the veteran did not engage in 
combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

In this regard, the veteran has been pursuing a claim for 
service connection for PTSD since 1981.  His main stressor is 
tagging and bagging bodies to be shipped home when he served 
in grave registration for several months.  He has 
consistently reported this stressor when being evaluated by 
the VA and privately from 1981 to the present.  The Board is 
aware that there is no official military record confirming 
that the veteran was in grave registration.  However, the 
veteran's brother and brother-in-law have submitted 
statements, which tend to verify the veteran's assignment to 
grave registration.  The Board finds these statements 
competent and credible.  Additionally, when examined by the 
VA in August 1998, the VA psychiatrist had no doubt that the 
veteran served in grave registration.  The Board believes 
that credence must be given to the VA examiner's opinion.  
The record shows that the veteran's current diagnosis of PTSD 
is based in part on his experiences bagging and tagging 
bodies and preparing them to be shipped home.

After reviewing the record the Board finds that the evidence 
is in equipoise.  As such the benefit of the doubt is in 
favor of the veteran.  Accordingly, service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

